Citation Nr: 0012262	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  93-24 858A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine


THE ISSUE

Entitlement to service connection for residuals of right foot 
injury.


REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services


WITNESSES AT HEARINGS ON APPEAL

The veteran and his mother; the veteran and his sons


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1975 to 
August 1978.  

Service connection for residuals of a right foot fracture was 
previously denied by an unappealed rating decision.  This 
appeal is from a decision by the RO which found that new and 
material evidence had been submitted to reopen the claim, but 
denied the claim on de novo review.  The veteran testified at 
a personal hearing before a member of the Board of Veterans' 
Appeals (Board) in October 1997.  In November 1997, the Board 
noted that the claim was reopened and remanded the case to 
the RO for additional development which was deemed necessary 
prior to consideration of the matter of well-groundedness.  
The case is now back for appellate review.


FINDING OF FACT

There is credible lay evidence that the veteran had a right 
foot injury in service and competent evidence of current 
right foot disability; but there is no competent evidence of 
a nexus between the injury in service and the current right 
foot disability.  


CONCLUSION OF LAW

The claim of entitlement to service connection for residuals 
of a right foot injury is not well grounded. 38 U.S.C.A. §§ 
1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Where, as here, a previously denied claim of service 
connection has been reopened by the submission of new and 
material evidence, the next step is a determination whether 
the claim is well grounded.  See Winters v. West, 12 Vet. 
App. 203, 206 (1999) (en banc).  

For a claim of service connection to be well grounded, there 
must be competent evidence of a current disability (medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498, 506 (1995) aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table); see also Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997) (expressly adopting definition of well-
grounded claim set forth in Caluza, supra).

Evidentiary assertions by the veteran must be accepted as 
true for the purpose of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  See Robinette 
v. Brown, 8 Vet. App. 69, 75-76 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).  If a reasonable doubt arises regarding 
service origin, or any other point, it should be resolved in 
the claimant's favor. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The veteran's and his mother's testimony at hearings on 
appeal and lay statements submitted in support of his claim 
are sufficient to establish that he sustained a right foot 
injury in service.  Thus, the first element of a well-
grounded claim of service connection is established by the 
record.  Likewise, there is ample evidence of current right 
foot disability.  A VA orthopedic examination in June 1999 
confirmed previous assessments that the veteran has a right 
foot hallux valgus deformity.  So the second element of a 
well-grounded claim of service connection under Caluza, 
supra, is also met.

The remaining element needed to establish a well-grounded 
claim of service connection is competent evidence of a nexus 
between the current right foot disability and the right foot 
injury in service.  On VA examination in February 1998, the 
examiner specifically opined that any residuals of a fracture 
did not significantly affect a hallux valgus deformity of the 
right foot.  The examiner also indicated that it would be 
difficult to say whether foot trauma in service was severe 
enough to render it more susceptible to gouty attacks.  On 
subsequent VA examination and claims file review in June 
1999, there was no evidence of a foot fracture whatsoever.  
In fact, there is no competent evidence of a nexus between a 
foot injury in service and the current hallux valgus 
deformity, i.e., there is no specific medical opinion that 
the latter is due to, or the result of, the former.  To the 
extent that the veteran asserts, or his mother has testified, 
that current right foot disability is due to an injury in 
service, it is noteworthy that they are laypersons and, 
hence, are not competent to provide opinions regarding 
medical causation.  Without any competent (medical) evidence 
of a relationship between any current right foot disability 
and service, the claim is not well grounded and must be 
denied. 


ORDER

Service connection for residuals of a right foot injury is 
denied.



		
	George R. Senyk
	Member, Board of Veterans' Appeals

 

